Exhibit 10.6.4

CARDINAL HEALTH, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

Dollars at Work*:

Grant Date:

Exercise Price:

Grant Vesting Date:

Grant Expiration Date:

Cardinal Health, Inc., an Ohio corporation (the “Company”), has granted to
[employee name] (“Grantee”), an option (the “Option”) to purchase [# of shares]
common shares, without par value, of the Company (the “Shares”) for a total
purchase price of             , (i.e., the equivalent of [stock price] for each
full Share). The Option has been granted under the Cardinal Health, Inc.
Broadly-based Equity Incentive Plan, as amended (the “Plan”), and will include
and be subject to all provisions of the Plan, which are incorporated herein by
reference, and will be subject to the provisions of this agreement. Capitalized
terms used in this agreement which are not specifically defined will have the
meanings ascribed to such terms in the Plan. This Option shall be exercisable at
any time on or after                      and prior
to                             .

 

By:     Robert D. Walter Chairman and CEO

 

* Dollars at Work and total purchase price may vary due to rounding (up to the
dollar amount of one full Share).

1. Method of Exercise and Payment of Price.

(a) Method of Exercise. At any time when the Option is exercisable under the
Plan and this agreement, the Option may be exercised from time to time by
written notice to the Company which will:

(i) state the number of Shares with respect to which the Option is being
exercised; and

 

1



--------------------------------------------------------------------------------

(ii) if the Option is being exercised by anyone other than Grantee, be
accompanied by proof satisfactory to counsel for the Company of the right of
such person or persons to exercise the Option under the Plan and all applicable
laws and regulations.

(b) Payment of Price. The full exercise price for the Option shall be paid to
the Company as provided in the Plan.

2. Transferability. The Option shall be transferable (I) at Grantee’s death, by
Grantee by will or pursuant to the laws of descent and distribution, and (II) by
Grantee during Grantee’s lifetime, without payment of consideration, to (a) the
spouse, former spouse, parents, stepparents, grandparents, parents-in-law,
siblings, siblings-in-law, children, stepchildren, children-in-law,
grandchildren, nieces or nephews of Grantee, or any other persons sharing
Grantee’s household (other than tenants or employees) (collectively, “Family
Members”), (b) a trust or trusts for the primary benefit of Grantee or such
Family Members, (c) a foundation in which Grantee or such Family Members control
the management of assets, or (d) a partnership in which Grantee or such Family
Members are the majority or controlling partners; provided, however, that
subsequent transfers of the transferred Option shall be prohibited, except
(X) if the transferee is an individual, at the transferee’s death by the
transferee by will or pursuant to the laws of descent and distribution, and
(Y) without payment of consideration to the individuals or entities listed in
subparagraphs II(a), (b) or (c), above, with respect to the original Grantee.
The Human Resources and Compensation Committee of the Board of Directors of the
Company (the “Committee”) may, in its discretion, permit transfers to other
persons and entities as permitted by the Plan. Neither a transfer under a
domestic relations order in settlement of marital property rights nor a transfer
to an entity in which more than 50% of the voting interests are owned by Grantee
or Family Members in exchange for an interest in that entity shall be considered
to be a transfer for consideration. Within 10 days of any transfer, Grantee
shall notify the Stock Option Administrator of the Company in writing of the
transfer. Following transfer, the Option shall continue to be subject to the
same terms and conditions as were applicable immediately prior to transfer and,
except as otherwise provided in the Plan or this agreement, references to the
original Grantee shall be deemed to refer to the transferee. The events of
termination of employment of Grantee provided in paragraph 3 hereof shall
continue to be applied with respect to the original Grantee, following which the
Option shall be exercisable by the transferee only to the extent, and for the
periods, specified in paragraph 3. The Company shall have no obligation to
notify any transferee of Grantee’s termination of employment with the Company
for any reason. The conduct prohibited of Grantee in paragraphs 5 and 6 hereof
shall continue to be prohibited of Grantee following transfer to the same extent
as immediately prior to transfer and the Option (or its economic value, as
applicable) shall be subject to forfeiture by the transferee and recoupment from
Grantee to the same extent as would have been the case of Grantee had the Option
not been transferred. Grantee shall remain subject to the recoupment provisions
of paragraphs 5 and 6 of this agreement and tax withholding provisions of
Section 10(d) of the Plan following transfer of the Option.

3. Termination of Relationship.

(a) Termination by Death. If Grantee’s employment by the Company and its
subsidiaries (collectively, the “Cardinal Group”) terminates by reason of death,
then, unless otherwise determined by the Committee within 60 days of such death,
any unvested portion of the Option shall vest upon and become exercisable in
full from and after the 60th day after such death. The Option may thereafter be
exercised by any transferee of Grantee, if applicable, or by the legal
representative of the estate or by the legatee of Grantee under the will of
Grantee for a period of one year (or such other period as the Committee may
specify at or after grant or death) from the date of death or until the Grant
Expiration Date, whichever period is shorter.

 

2



--------------------------------------------------------------------------------

(b) Termination by Reason of Retirement or Disability. If Grantee’s employment
by the Cardinal Group terminates prior to the Grant Vesting Date by reason of
retirement or disability (each as defined in the Plan), then, unless otherwise
determined by the Committee within 60 days of such retirement or disability, a
Ratable Portion (defined below) of the Option will vest on the Grant Vesting
Date. Such “Ratable Portion” shall be an amount equal to the number of Shares
the subject of the Option, multiplied by a fraction the numerator of which shall
be the number of full months between the Grant Date and the date of retirement
or disability, and the denominator of which shall be the number of full months
from the Grant Date to the Grant Vesting Date. The Option may be exercised after
the Grant Vesting Date by Grantee (or any transferee, if applicable) until the
earlier of the fifth anniversary of the date of such retirement or disability or
the Grant Expiration Date (the “Exercise Period”); provided, however, that any
vesting that would otherwise occur during the 60-day period beginning
immediately after such retirement or disability shall not occur until the end of
such 60-day period. If Grantee has at least 15 years of service with the
Cardinal Group at the time of retirement, the Option may be exercised after the
Grant Vesting Date by Grantee (or any transferee, if applicable) until the Grant
Expiration Date. Notwithstanding the foregoing, if Grantee dies after retirement
or disability but before the expiration of the Exercise Period, unless otherwise
determined by the Committee within 60 days of such death, the Ratable Portion of
the Option shall vest upon, and the Option may be exercised by any transferee of
the Option, if applicable, or by the legal representative of the estate or by
the legatee of Grantee under the will of Grantee from and after, the 60th day
after such death, for a period of one year (or such other period as the
Committee may specify at or after grant or death) from the date of death or
until the expiration of the Exercise Period, whichever period is shorter.

(c) Other Termination of Employment. If Grantee’s employment by the Cardinal
Group terminates for any reason other than death, retirement or disability
(subject to Section 7 of the Plan regarding acceleration of the vesting of the
Option upon a Change of Control), any unexercised portion of the Option which
has not vested on such date of termination will automatically terminate on the
date of such termination. Unless otherwise determined by the Committee at or
after grant or termination, Grantee (or any transferee, if applicable) will have
90 days (or such other period as the Committee may specify at or after grant or
termination) from the date of termination or until the Grant Expiration Date,
whichever period is shorter, to exercise any portion of the Option that is then
vested and exercisable on the date of termination; provided, however, that if
the termination was for Cause, as determined by the Committee, the Option may be
immediately canceled by the Committee (whether then held by Grantee or any
transferee).

4. Restrictions on Exercise. The Option is subject to all restrictions in this
agreement and/or in the Plan. As a condition of any exercise of the Option, the
Company may require Grantee or his or her transferee or successor to make any
representation and warranty to comply with any applicable law or regulation or
to confirm any factual matters (including Grantee’s compliance with the terms of
paragraphs 5 and 6 of this agreement or any employment or severance agreement
between any member of the Cardinal Group and Grantee) reasonably requested by
the Company.

5. Triggering Conduct/Competitor Triggering Conduct. As used in this agreement,
“Triggering Conduct” shall include disclosing or using in any capacity other
than as necessary in the performance of duties assigned by the Cardinal Group
any confidential information, trade secrets or other business sensitive
information or material concerning the Cardinal Group; violation of Company
policies, including conduct which would constitute a breach of any of the
Certificates of Compliance with Company Policies and/or the Certificates of
Compliance with Company Business Ethics Policies signed by Grantee; directly or
indirectly employing, contacting concerning employment, or participating in any
way in the recruitment for employment of (whether as an employee, officer,
director, agent, consultant or independent contractor), any person who was or is
an employee, representative, officer or director of the Cardinal Group at any
time within the 12 months prior to the termination of Grantee’s employment with
the Cardinal Group; any action by Grantee and/or his or her representatives that
either does or could reasonably be expected to undermine, diminish or otherwise
damage the relationship between the Cardinal Group and any of its customers,
potential customers, vendors and/or

 

3



--------------------------------------------------------------------------------

suppliers that were known to Grantee; and breaching any provision of any
employment or severance agreement with a member of the Cardinal Group. As used
in this agreement, “Competitor Triggering Conduct” shall include, either during
Grantee’s employment or within one year following Grantee’s termination of
employment with the Cardinal Group, accepting employment with or serving as a
consultant or advisor or in any other capacity to an entity that is in
competition with the business conducted by any member of the Cardinal Group (a
“Competitor”), including, but not limited to, employment or another business
relationship with any Competitor if Grantee has been introduced to trade
secrets, confidential information or business sensitive information during
Grantee’s employment with the Cardinal Group and such information would aid the
Competitor because the threat of disclosure of such information is so great
that, for purposes of this agreement, it must be assumed that such disclosure
would occur.

6. Special Forfeiture/Repayment Rules. For so long as Grantee continues as an
employee with the Cardinal Group and for three years following Grantee’s
termination of employment with the Cardinal Group regardless of the reason,
Grantee agrees not to engage in Triggering Conduct. In addition, Grantee agrees
not to engage in Competitor Triggering Conduct during the time period set forth
in paragraph 5 above. If Grantee engages in Triggering Conduct during the time
period set forth in the first sentence of this paragraph 6 or in Competitor
Triggering Conduct during the time period set forth in paragraph 5 above, then:

(a) the Option (or any part thereof that has not been exercised) shall
immediately and automatically terminate, be forfeited, and shall cease to be
exercisable at any time; and

(b) Grantee shall, within 30 days following written notice from the Company, pay
the Company an amount equal to the gross option gain realized or obtained by
Grantee or any transferee resulting from the exercise of such Option, measured
at the date of exercise (i.e., the difference between the market value of the
Shares underlying the Option on the exercise date and the exercise price paid
for such Shares underlying the Option), with respect to any portion of the
Option that has already been exercised at any time within three years prior to
the Triggering Conduct (the “Look-Back Period”), less $1.00. If Grantee engages
only in Competitor Triggering Conduct, then the Look-Back Period shall be
shortened to exclude any period more than one year prior to Grantee’s
termination of employment with the Cardinal Group, but including any period
between the time of Grantee’s termination and engagement in Competitor
Triggering Conduct. Grantee may be released from Grantee’s obligations under
this paragraph 6 only if the Committee (or its duly appointed designee)
determines, in writing and in its sole discretion, that such action is in the
best interests of the Company. Nothing in this paragraph 6 constitutes a
so-called “noncompete” covenant. This paragraph 6 does, however, prohibit
certain conduct while Grantee is associated with the Cardinal Group and
thereafter and does provide for the forfeiture or repayment of the benefits
granted by this agreement under certain circumstances, including, but not
limited to, Grantee’s acceptance of employment with a Competitor. Grantee agrees
to provide the Company with at least 10 days written notice prior to directly or
indirectly accepting employment with or serving as a consultant or advisor or in
any other capacity to a Competitor, and further agrees to inform any such new
employer, before accepting employment, of the terms of this paragraph 6 and
Grantee’s continuing obligations contained herein. No provisions of this
agreement shall diminish, negate or otherwise impact any separate noncompete or
other agreement to which Grantee may be a party, including, but not limited to,
any of the Certificates of Compliance with Company Policies and/or the
Certificates of Compliance with Company Business Ethics Policies; provided,
however, that to the extent that any provisions contained in any other agreement
are inconsistent in any manner with the restrictions and covenants of Grantee
contained in this agreement, the provisions of this agreement shall take
precedence and such other inconsistent provisions shall be null and void.
Grantee acknowledges and agrees that the restrictions contained in this
agreement are being made for the benefit of the Company in consideration of
Grantee’s receipt of the Option, in consideration of employment, in
consideration of exposing Grantee to the Company’s business operations and
confidential information, and for other good and valuable consideration, the
adequacy of which consideration is hereby

 

4



--------------------------------------------------------------------------------

expressly confirmed. Grantee further acknowledges that the receipt of the Option
and execution of this agreement are voluntary actions on the part of Grantee and
that the Company is unwilling to provide the Option to Grantee without including
the restrictions and covenants of Grantee contained in this agreement. Further,
the parties agree and acknowledge that the provisions contained in paragraphs 5
and 6 are ancillary to, or part of, an otherwise enforceable agreement at the
time the agreement is made.

7. Right of Set-Off. By accepting this Option, Grantee consents to a deduction
from, and set-off against, any amounts owed to Grantee by any member of the
Cardinal Group from time to time (including, but not limited to, amounts owed to
Grantee as wages, severance payments or other fringe benefits) to the extent of
the amounts owed to the Cardinal Group by Grantee under this agreement.

8. Governing Law/Venue. This agreement shall be governed by the laws of the
State of Ohio, without regard to principles of conflicts of law, except to the
extent superceded by the laws of the United States of America. The parties agree
and acknowledge that the laws of the State of Ohio bear a substantial
relationship to the parties and/or this agreement and that the Option and
benefits granted herein would not be granted without the governance of this
agreement by the laws of the State of Ohio. In addition, all legal actions or
proceedings relating to this agreement shall be brought in state or federal
courts located in Franklin County, Ohio and the parties executing this agreement
hereby consent to the personal jurisdiction of such courts. Grantee acknowledges
that the covenants contained in paragraphs 5 and 6 of this agreement are
reasonable in nature, are fundamental for the protection of the Company’s
legitimate business and proprietary interests, and do not adversely affect
Grantee’s ability to earn a living in any capacity that does not violate such
covenants. The parties further agree that in the event of any violation by
Grantee of any such covenants, the Company will suffer immediate and irreparable
injury for which there is no adequate remedy at law. In the event of any
violation or attempted violations of the restrictions and covenants of Grantee
contained in this agreement, the Cardinal Group shall be entitled to specific
performance and injunctive relief or other equitable relief, including the
issuance ex parte of a temporary restraining order, without any showing of
irreparable harm or damage, such irreparable harm being acknowledged and
admitted by Grantee, and Grantee hereby waives any requirement for the securing
or posting of any bond in connection with such remedy, without prejudice to the
rights and remedies afforded the Cardinal Group hereunder or by law. In the
event that it becomes necessary for the Cardinal Group to institute legal
proceedings under this agreement, Grantee shall be responsible to the Company
for all costs and reasonable legal fees incurred by the Company with regard to
such proceedings. Any provision of this agreement which is determined by a court
of competent jurisdiction to be invalid or unenforceable should be construed or
limited in a manner that is valid and enforceable and that comes closest to the
business objectives intended by such provision, without invalidating or
rendering unenforceable the remaining provisions of this agreement.

9. Action by the Committee. The parties agree that the interpretation of this
agreement shall rest exclusively and completely within the good faith province
and discretion of the Committee. The parties agree to be bound by the decisions
of the Committee with regard to the interpretation of this agreement and with
regard to any and all matters set forth in this agreement. The Committee may
delegate its functions under this agreement to an officer of the Cardinal Group
designated by the Committee (hereinafter the “designee”). In fulfilling its
responsibilities hereunder, the Committee or its designee may rely upon
documents, written statements of the parties or such other material as the
Committee or its designee deems appropriate. The parties agree that there is no
right to be heard or to appear before the Committee or its designee and that any
decision of the Committee or its designee relating to this agreement, including
without limitation whether particular conduct constitutes Triggering Conduct or
Competitor Triggering Conduct, shall be final and binding unless such decision
is arbitrary and capricious.

 

5



--------------------------------------------------------------------------------

10. Prompt Acceptance of Agreement. The Option grant evidenced by this agreement
shall, at the discretion of the Committee, be forfeited if this agreement is not
executed by Grantee and returned to the Company within 90 days of the Grant Date
set forth on the first page of this agreement.

 

6



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Grantee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this agreement; and (b) voluntarily and knowingly accepts this agreement and the
Option granted to him or her under this agreement subject to all provisions of
the Plan and this agreement. Grantee further acknowledges receiving a copy of
the Company’s most recent Annual Report and other communications routinely
distributed to the Company’s shareholders and a copy of the Plan Description
dated November 17, 2003 pertaining to the Plan.

 

  Signature   Print Name   Grantee’s Social Security Number   Date

 

7